Dismissed and Memorandum Opinion filed April 1, 2010.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00156-CV
____________
 
AKER KAVAENER INDUSTRIAL CONSTRUCTION 
A/K/A AKER KVAENER IHI, Appellant
 
V.
 
BAY LTD, Appellee
 

 
On Appeal from the 55th District Court
Harris County, Texas
Trial Court Cause No. 2009-62009
 

 
M E M O R
A N D U M   O P I N I O N
This appeal is from a judgment signed January 14, 2010.  No
clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  
On March 5, 2010, notification was transmitted to all parties
of the court's intention to dismiss the appeal for want of prosecution unless,
within fifteen days, appellant paid or made arrangements to pay for the record
and provided this court with proof of payment.  See Tex. R. App.
P. 37.3(b).
Appellant has not provided this court with proof of payment
for the record. Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Frost, Boyce, and Sullivan.